Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-22-00120-CR

                                      Jace Vincent MEAGHER,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2021CR9095
                            Honorable Stephanie R. Boyd, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 25, 2022

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both appellant

and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and dismiss this

appeal. See id.

                                                    PER CURIAM

Do not publish